DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, at line 12, there is no clear antecedent basis for the “second check valve”, since there has not been recited a first check valve.
	In claim 1, at line 11, there is no clear antecedent basis for the “third path”, since ther has not been recited a first or second path.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson.
	There is disclosed in Richardson a beverage dispenser comprising: a liquid chamber 36 in the form of a cup body 28; a brewing chamber 24 in the form of a brewing cup; a heating chamber 14 that can heat up liquid; a pressure chamber 74, 78 that can pressurize the liquid; a first (third) path 56 provided between the liquid chamber and the heating chamber; a first (third) check valve 60 provided in the first path; a second path 34 provided between the pressure chamber and the heating chamber; a cup cover 22 that covers a top opening of the cup body, wherein the pressurizing device is provided at an inner side of the cup cover; a supporting plate 22 fixed to the cup body; and a puncturing pieces 80, 100 provided on the top part and bottom part of the brewing chamber for puncturing beverage capsules 26 placed in the brewing chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson.
	Richardson discloses all of the claimed subject matter except for the recited heating chamber volume range or the recited heating power range.
	It would have been obvious to one skilled in the art to construct the heating chamber within the claimed volume range and operate the heater within the claimed wattage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claims 9 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761